DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 10/22/2020.  Claims 1-19 are pending.  Claims 1, 12, and 16 have been written in independent form.

Specification
The disclosure is objected to because of the following informalities:
Page 9 line 19 – It appears that the middle number in reference character “1230” were inadvertently transposed, and should be “1320” instead.
Page 12 line 21 – It appears that reference character “30005” should be “3005” instead.
Appropriate correction is required.

Claim Objections
Claims 3 and 16 is objected to because of the following informalities:
Claim 3
Claim 16 recites the limitation "wherein the drone comprise a frame, at least one propeller for generating aerodynamic lift" in lines 5-6.  It appears that the word “comprise” is a typographical error, and should rather be “comprises” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 16-19 is rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the drive" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 9 is rejected because it depends from an indefinite parent claim.
Claim 16 recites the limitation "a conveyor belt for conveying articles to be loaded into a drone" in line 2, and "a drone configured to land in a selected drone-loading zone" in line 5.  These limitations are vague and indefinite.  Is the drone claimed in lines 2 and 5 the same drone, or are they two different drones?
Additionally, claim 17
Claim 18 recites the limitation "The drone-loading system of claim 18" in line 1.  This limitation is vague and indefinite.  Claim 18 cannot depend from itself as currently set forth in the claim.  Consequently, it is not clear if claim 18 should depend from claim 16 or claim 17.  For examination purposes, and as best understood, claim 18 will be interpreted as depending from independent claim 16, as its mirror claims 5 and 13 depend from their respective parent claim.
Additionally, claim 19 is rejected because it depends from an indefinite parent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,836,488 (hereinafter called ‘488). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘488 teaches a drone (See e.g., claim 1), comprising: a frame (See e.g., claim 1); at least one propeller for generating aerodynamic lift (See e.g., claim 1); a controller for controlling the propeller (See e.g., claim 1); an article containment area for containing an article to be carried by the drone (See e.g., claim 1), wherein the article containment area has a bottom formed by an array of rollers for supporting the article and allowing the article to move in, out or through the article containment area (See e.g., claims 1 & 2), wherein the rollers are formed in a conveyor belt trained around reversing elements (See e.g., claim 1), wherein the reversing elements mounted on a shaft connected to legs that extend down from the frame (See e.g., claim 1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Goossen et al., U.S. Patent Application 2011/0084162 A1 (hereinafter called Goossen This reference was listed on the IDS filed 03/24/2021).
Regarding claim 1, Goossen teaches a drone (See e.g., FIG. 3 element 20), comprising:
a frame (See e.g., FIG. 3 element 52);
at least one propeller for generating aerodynamic lift (See e.g., FIG. 3 element 54 or 56);
a controller for controlling the propeller (See e.g., FIG. 3 element 62); and
an article containment area for containing an article to be carried by the drone (See e.g., FIGS. 3 & 4 the inside of element 64), wherein the article containment area has a bottom formed by an array of rollers for supporting the article (See e.g., FIGS. 4 & 5(a)-5(b), elements 96 & 98) and allowing the article (See e.g., FIG. 4 element 85) to move in (See e.g., FIG. 4; ¶s [0047] & [0052]), out or through the article containment area (See e.g., FIG. 4 elements 86 & 88; ¶s [0046] & [0063], “Finally, a tail-end of the cargo pod 64 is provided with a pair of clamshell doors 86, 88 … to allow the cargo provisions 85 stored in the mid-section 84 to be ejected from the rear of the cargo pod 64 during delivery. … driving the belt system 100 to cause cargo provisions 85 to be ejected from the top of the cargo pod 64 instead of the bottom.”).
Regarding claim 2, Goossen teaches wherein the rollers are formed in a conveyor belt trained around reversing elements (See e.g., FIGS. 5(a)-5(b); ¶s [0050], [0052], & [0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.

Claims 4-7 is/are rejected under 35 USC § 103 as being unpatentable over Goossen, and further in view of Costanzo et al., U.S. Patent Application Publication 2014/0090961 A1 (hereinafter called ‘961).
Regarding claim 4, Goossen does not teach the rollers protrude above the conveyor belt top surface and below the conveyor belt bottom surface.
However, ‘961 teaches the rollers (See e.g., FIG. 1 elements 26 & 28) protrude above the conveyor belt top surface and below the conveyor belt bottom surface (See e.g., FIG. 1 elements 26, 28, 12, & 16; ¶s [0048] & [0050]).
(See e.g., ¶ [0002]).
Regarding claim 5, Goossen does not teach the array of rollers comprises an array of dual-stacked rollers.
However, ‘961 teaches the array rollers comprises an array of dual-stacked rollers (See e.g., FIG. 1 elements 26, 28; ¶s [0005]-[0006] & [0050]).
Accordingly, because the prior art of Goossen and ‘961 teach the concept of moving objects on a conveyor belt, it would have been obvious to a person of ordinary skill in the art, having Goossen and ‘961 before him, before the effective filing date of the claimed invention, to modify the invention of Goossen to include the array rollers comprises an array of dual-stacked rollers, as taught in the analogous art of ‘961.  One would have been motivated to make such a combination to achieve the predictable result of conveyor belts having sets of stacks of rollers arranged to rotate in different directions to direct conveyed articles atop the rollers in different directions, as suggested by ‘961 (See e.g., ¶ [0001]).
Regarding claim 6, Goossen, as modified by ‘961 in the rejection of claim 5 hereinabove, further teaches the dual-stacked rollers (‘961 See e.g., FIG. 1 elements 26, 28) are housed in modules (‘961 See e.g., FIG. 1 element 16; ¶ [0050])
Regarding claim 7, Goossen teaches the article containment area (See e.g., FIGS. 3 & 4 inside of element 64) does not teach the rollers are driven by a driver below the article containment area.
However, ‘961 teaches the rollers are driven by a driver below the article containment area (See e.g., FIGS. 1, 7, & 10-11 elements 14 & 104; ¶s [0005], [0064] & [0071], where, when combined with the article containment area cited in Goossen, i.e., FIGS. 3 & 4 inside of element 64, the driver in ‘961 is below the article containment area).
Accordingly, because the prior art of Goossen and ‘961 teach the concept of moving objects on a conveyor belt, it would have been obvious to a person of ordinary skill in the art, having Goossen and ‘961 before him, before the effective filing date of the claimed invention, to modify the invention of Goossen to include the rollers are driven by a driver below the article containment area, as taught in the analogous art of ‘961.  One would have been motivated to make such a combination to achieve the predictable result of selectively stopping the transport of objects provided on the belt by engaging the drive mechanism with the bottom rollers of the belt at a location at which the object is to be halted, as suggested by ‘961 (See e.g., ¶ [0071]).


Claims 8-9 is/are rejected under 35 USC § 103 as being unpatentable over Goossen, and further in view of ‘961, and further in view of Fourney, U.S. Patent Application Publication 2010/0065403 A1 (hereinafter called Fourney).
Regarding claim 8, as best understood, Goossen, as modified by ‘961 in the rejection of claim 6 hereinabove, does not teach the driver comprises a drive conveyor belt that passes below the drone.
(See e.g., FIG. 2 element 22, where, when combined with the drone article containment area of Goossen, i.e., FIGS. 3 & 4 inside of element 64, a drive conveyor belt of Fourney, i.e., 22 is below the drone article containment area of Goossen).
Accordingly, because the prior art of Goossen, ‘961, and Fourney teach the concept of moving objects on a conveyor belt, it would have been obvious to a person of ordinary skill in the art, having Goossen, ‘961, and Fourney before him, before the effective filing date of the claimed invention, to modify the combined invention of Goossen and ‘961 to include the driver comprises a drive conveyor belt that passes below the drone, as taught in the analogous art of Fourney.  One would have been motivated to make such a combination to achieve the predictable result of optimizing the movement on to and the placement of packages being moved on the conveyor belt, as suggested by Fourney (See e.g., ¶ [0020]).
Regarding claim 9, as best understood, Goossen, as modified by ‘961 and Fourney in the rejection of claim 6 hereinabove, further teaches the drive conveyor (Fourney See e.g., FIG. 2 element 22, as recited in the rejection of claim 8 hereinabove.  Examiner notes that “the drive conveyor” is being interpreted as “a driver conveyor belt” that was introduced in claim 8 from which claim 9 depends) conveys an article (‘961 See e.g., FIGS. 10-11 element O) towards the drone (Goossen See e.g., FIGS. 3-4 element 20) for loading into the article containment area (Goossen See e.g., FIGS. 3-4 the inside of element 64), the drive conveyor forming a recessed area (Fourney See e.g., FIG. 5 element 26) for landing the drone (Goossen See e.g., FIGS. 3-4 element 20).

Claims 10-11 is/are rejected under 35 USC § 103 as being unpatentable over Goossen, and further in view of BAYLOR et al., U.S. Patent Application Publication 2016/0096694 A1 (hereinafter called BAYLOR).
Regarding claim 10, Goossen discloses the rollers (See e.g., FIGS. 4 & 5(a)-5(b), element 96) are motor-driven rollers (See e.g., FIGS. 5(a)-5(b), element 102).
But, Goossen does not teach linear induction motor-driven rollers.
However, BAYLOR discloses linear induction motor-driven rollers (See e.g., ¶ [0242]).
Accordingly, because the prior art of Goossen and BAYLOR teach the concept of moving objects on a conveyor belt, it would have been obvious to a person of ordinary skill in the art, having Goossen and BAYLOR before him, before the effective filing date of the claimed invention, to modify the invention of Goossen to include linear induction motor-driven rollers, as taught in the analogous art of BAYLOR.  One would have been motivated to make such a combination to achieve the predictable result to convey or change the direction of a universal surface, as suggested by BAYLOR (See e.g., ¶ [0242]).
Regarding claim 11, Goossen, as modified by BAYLOR in the rejection of claim 10 hereinabove, further teaches further comprising coils (BAYLOR See e.g., ¶ [0242]) below the rollers (Goossen See e.g., FIGS. 4 & 5(a)-5(b), element 96) for selectively driving the linear induction motor-driven rollers (BAYLOR See e.g., ¶ [0242]).


Claims 12 and 15 is/are rejected under 35 USC § 103 as being unpatentable over Goossen, and further in view of Fourney.
Regarding claim 12, Goossen teaches a drone-loading system, comprising:
(See e.g., FIG. 3 element 20) having a frame (See e.g., FIG. 3 element 52),
at least one propeller for generating aerodynamic lift (See e.g., FIG. 3 element 54 or 56),
a controller for controlling the propeller (See e.g., FIG. 3 element 62), and
an article containment area for containing an article to be carried by the drone (See e.g., FIGS. 3 & 4 element 64), wherein the article containment area has a bottom formed by an array of rollers for supporting the article (See e.g., FIGS. 4 & 5(a)-5(b), elements 96 & 98) and allowing the article (See e.g., FIG. 4 element 85) to move in (See e.g., FIG. 4 element 94; ¶s [0047] & [0052]), out or through the article containment area (See e.g., FIG. 4 elements 86 & 88; ¶ [0046] & [0063], “Finally, a tail-end of the cargo pod 64 is provided with a pair of clamshell doors 86, 88 … to allow the cargo provisions 85 stored in the mid-section 84 to be ejected from the rear of the cargo pod 64 during delivery. … driving the belt system 100 to cause cargo provisions 85 to be ejected from the top of the cargo pod 64 instead of the bottom.”); and
…
But Goossen does not teach a drive conveyor for conveying an article towards the dynamic support surface for loading into the article containment area, the drive conveyor forming a recessed area for landing the drone, wherein the drive conveyor drives the dynamic support surface to move articles into, out of or through the article containment area.
However, Fourney teaches a drive conveyor (See e.g., FIG. 1 element 20; ¶ [0016]) for conveying an article towards the dynamic support surface for loading into the article containment area, the drive conveyor forming a recessed area for landing the drone (See e.g., FIG. 2 element 22), wherein the drive conveyor drives the dynamic support surface to move articles into, out of or through the article containment area (See e.g., FIG. 2; ¶ [0017]).
Accordingly, because the prior art of Goossen and Fourney teach the concept of moving objects on a conveyor belt, it would have been obvious to a person of ordinary skill in the art, (See e.g., ¶ [0020]).
Regarding claim 15, Goossen, as modified by Fourney in the rejection of claim 12 hereinabove, teaches wherein the drive conveyor forms multiple recessed areas forming landing zones for multiple drones (Fourney See e.g., FIG. 5 elements 24 & 26).


Claims 13-14 is/are rejected under 35 USC § 103 as being unpatentable over Goossen, and further in view of Fourney and further in view of ‘961.
Regarding claim 13, Goossen, as modified by Fourney in the rejection of claim 12 hereinabove, does not teach the array of rollers comprises an array of dual-stacked rollers.
However, ‘961 teaches the array rollers comprises an array of dual-stacked rollers (See e.g., FIG. 1 elements 26, 28; ¶s [0005]-[0006] & [0050]).
Accordingly, because the prior art of Goossen, Fourney, and ‘961 teach the concept of moving objects on a conveyor belt, it would have been obvious to a person of ordinary skill in the art, having Goossen, Fourney, and ‘961 before him, before the effective filing date of the (See e.g., ¶ [0001]).
Regarding claim 14, Goossen, as modified by Fourney and ‘961 in the rejection of claim 12 hereinabove, further teaches wherein the dual-stacked rollers (‘961 See e.g., FIG. 1 elements 26, 28) are housed in modules (‘961 See e.g., FIG. 1 element 16; ¶ [0050]).


Claims 16-17 is/are rejected under 35 USC § 103 as being unpatentable over Goossen, and further in view of Costanzo et al., Patent Application Publication 2006/0207862 A1 (hereinafter called ‘862).
Regarding claim 16, as best understood, Goossen teaches a drone-loading system, comprising:
…;
a drone (See e.g., FIG. 3 element 20) …,
wherein the drone comprise a frame (See e.g., FIG. 3 element 52),
at least one propeller for generating aerodynamic lift (See e.g., FIG. 3 element 54 or 56),
a controller for controlling the propeller (See e.g., FIG. 3 element 62)
and an article containment area for containing an article to be carried by the drone (See e.g., FIG. 3 & 4 the inside of element 64), wherein the article containment area has a bottom (See e.g., FIG. 5(a) elements 98 and 102), and wherein the conveyor belt selectively drives the externally-actuatable dynamic support surface to push articles (See e.g., FIGS. 4 & 5(a)-5(b) element 85) into (See e.g., FIG. 4; ¶s [0047] & [0052]), out of or through the article containment area (See e.g., FIGS. 4 & 5(a)-5(b) elements 86 & 88; ¶s [0046] & [0063], “Finally, a tail-end of the cargo pod 64 is provided with a pair of clamshell doors 86, 88 … to allow the cargo provisions 85 stored in the mid-section 84 to be ejected from the rear of the cargo pod 64 during delivery. … driving the belt system 100 to cause cargo provisions 85 to be ejected from the top of the cargo pod 64 instead of the bottom.”).
But Goossen does not teach a conveyor belt for conveying articles to be loaded into a drone, wherein the conveyor belt waterfalls through one or more transition points to create multiple drone-loading zones.
However, ‘862 teaches a conveyor belt for conveying articles to be loaded into a drone, wherein the conveyor belt waterfalls through one or more transition points to create multiple drone-loading zones (See e.g., FIG. 6).
Accordingly, because the prior art of Goossen and ‘862 teach the concept of moving objects on a conveyor belt, it would have been obvious to a person of ordinary skill in the art, having Goossen and ‘862 before him, before the effective filing date of the claimed invention, to modify the invention of Goossen to include a conveyor belt for conveying articles to be loaded into a drone, wherein the conveyor belt waterfalls through one or more transition points to create multiple drone-loading zones, as taught in the analogous art of ‘862.  One would have been motivated to make such a combination to achieve the predictable result of smoothly and efficiently transferring articles onto and off the ends of conveyors, as suggested by ‘862 (See e.g., ¶ [0002])
Regarding claim 17, Goossen, as modified by ‘862 in the rejection of claim 16 hereinabove, further teaches wherein the externally-actuatable dynamic support surface comprises an array of rollers (Goossen See e.g., FIG. 5(a) element 96).


Claims 18-19 is/are rejected under 35 USC § 103 as being unpatentable over Goossen, and further in view of ‘862, and further in view of ‘961.
Regarding claim 18, as best understood, Goossen, as modified by ‘862 in the rejection of claim 16 hereinabove, does not teach wherein the array of rollers comprises an array of dual-stacked rollers.
However, teaches the array of rollers comprises an array of dual-stacked rollers (See e.g., FIG. 1 elements 26, 28; ¶s [0005]-[0006] & [0050]).
Accordingly, because the prior art of Goossen, ‘862, and ‘961 teach the concept of moving objects on a conveyor belt, it would have been obvious to a person of ordinary skill in the art, having Goossen, ‘862, and ‘961 before him, before the effective filing date of the claimed invention, to modify the combined invention of Goossen and ‘862 to include the array rollers comprises an array of dual-stacked rollers, as taught in the analogous art of ‘961.  One would have been motivated to make such a combination to achieve the predictable result of conveyor belts having sets of stacks of rollers arranged to rotate in different directions to direct conveyed articles atop the rollers in different directions, as suggested by ‘961 (See e.g., ¶ [0001]).
Regarding claim 19, Goossen, as modified by ‘862 and ‘961 in the rejection of claim 18 hereinabove, further teaches wherein the dual-stacked rollers (‘961 See e.g., FIG. 1 elements 26, 28) are housed in modules (‘961 See e.g., FIG. 1 element 16; ¶ [0050]).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to show alone or in combination, the following as claimed:
A conveyor belt is trained around reversing elements mounted on a shaft, connected to the legs that extend down from the frame of the drone, along with all other limitations of the claim, is a novel feature that is not seen in nor would be obvious over the prior art of record nor was uncovered alone or in combination in any of the prior art of record.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
23 February 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644